DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 07/20/2022. Claims 20-21 are allowed. Claims 1-19 are pending and an action on the merits follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/20/2022, with respect to claim 1 have been fully considered and are persuasive.  Specifically the applicant amended and argued that the LEDs substrate of the prior art reference was different from the claimed invention and lacked key features of the inventio; the examiner agreed. The rejections of claims 1-19 are hereby withdrawn.
	
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with amendment filed 01/21/2022.
The application has been amended as follows: 
- Please delete the current title and replace with the following “PORTABLE LIGHT WITH CURVED CHIP-ON-BOARD ASSEMBLY”--
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest  Portable Lamp “wherein a chip-on-board (COB) assembly, including: a substrate, two or more rows and two or more columns of individual light emitting diode (LED) chips mounted to the substrate to form a matrix of LED chips on the substrate; wherein the front surface is curved in one direction and the  substrate is correspondingly curved and mounted to the front surface, such that individual LED chips are positioned about the curve and orientated to direct light outwardly about the curve to provide a collective beam angle greater than 220 degrees” in combination with other features of the present claimed invention.
Regarding claims 2-19,  these claims are allowable for the reasons given for claim 1 and  because of their dependency status on claim 1.
Regarding claim 20,the prior art of record fails to teach or suggest the combination of limitations set forth in claim 20;specifically, the prior art fails to teach or suggest a device “wherein two opposing actuators movable inwardly towards each other; two opposing clamping devices, each pivotally attached to an inner end of one of the two opposing actuators, the clamping devices configured to clamp opposing peripheral edges of the COB assembly positioned in the guide” in combination with other features of the present claimed invention.
Regarding claim 21,the prior art of record fails to teach or suggest the combination of limitations set forth in claim 21;specifically, the prior art fails to teach or suggest a method “whereby as the forming die pushes against the second surface, the clamping devices move inwardly towards each other and pivot towards the first direction to follow the edges of the COB assembly as it is bent” in combination with other features of the present claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879